﻿73.	Mr. President, allow me, on behalf of the delegation of the Lao People's Democratic Republic, to extend to you my heartfelt congratulations on your election to the lofty post of President of the thirty-third session of the United Nations General Assembly. I am convinced that you will successfully perform the arduous task entrusted to you.
74.	My heartfelt congratulations and my sincere thanks go likewise to Mr, Lazar Mojsov for the excellent way in which he guided the work of the thirty-second session of the General Assembly.
75.	I take this opportunity to tell the Secretary-General of the United Nations, Mr. Kurt Waldheim, how much we appreciate his persevering efforts to strengthen peace and international co-operation, and his appeals for international aid for my country following the serious drought that beset us last year and the unprecedented floods we have suffered this year.
76.	Finally, I should like to congratulate most sincerely the people of Solomon Islands on the admission of their country this year to membership of the United Nations after a long struggle for independence. I am convinced that the accession of that country to full national sovereignty will speed up the decolonization process.
77.	Generally speaking, throughout this year the international situation has continued to develop in favour of the forces of national independence, peace, democracy and social progress. Nevertheless, the world is confronted by fresh problems which seriously threaten international peace and co-operation. Recently, in view of the intensified revolutionary struggle of peoples, imperialism and international reactionary forces, notwithstanding the failure of their manoeuvres to perpetuate international tension- an J their attempts at sabotage, division, intimidation, interference and aggression against the peoples, have closed their ranks in order to maintain their position and to extend their sphere of influence at the expense of peoples struggling for their national independence, peace, democracy and social progress.
78.	In order to achieve their evil designs, imperialism and reactionary forces have, in certain parts of the world, had recourse to pressure and subversion, to try to topple or destabilize progressive' regimes. They have also practised, in certain parts of the world, the policy "of decrying interference in order to justify "their own treacherous interference and aggression.
79.	But, thanks to vigilance and the resolute struggle of peoples and international solidarity, imperialism and the forces of international reaction have not succeeded in their criminal designs and it is obvious that they will not succeed just as they will never manage to stop the march of history. The world has noted that since the overwhelming victory won by the peoples of Laos, Viet-Nam and Kampuchea over aggressive imperialism, the balance of power in the world has always tipped in favour of the forces of peace, national independence, democracy and social progress. In that respect the brilliant victories won by the stalwart peoples of Angola and Mozambique against Portuguese colonialism, the victory of the revolution in Ethiopia, as well as that of the people of Afghanistan, are eloquent examples.

80.	We hail those great successes, so many positive contributions to the strengthening of peace and so many defeats for imperialism, colonialism and reaction.
81.	I should like to take stock of the present situation in the Lao People's Democratic Republic. While relying basically on our own capacity, with the benefit of the assistance and support of various United Nations bodies, the socialist countries, the non-aligned countries and our friends, as well as various international organizations, the Lao people has exerted great efforts to defend its independence and to rebuild its homeland.
82.	While overcoming countless difficulties and obstacles our people has achieved major successes in the creation of the material bases for a socialist economy, in maintaining security and order in the country, in eliminating the aftermath of war and the defects that were the legacy of the former regime, in improving the material and cultural conditions of life of our people, and in making an active contribution to the strengthening of peace and stability in South-East Asia and throughout the world.
83.	I should like to take this opportunity to express on behalf of my Government my deep thanks to the specialized agencies and the United Nations, the socialist countries, the non-aligned countries and other friendly countries, as well as to' the lion-governmental organizations, for the assistance and valuable support they have given to us in our immense task of national rebuilding.
84.	I express the hope that the movement of assistance and international support for my country will be expanded even further in the future to allow us to resolve the urgent problems posed by the serious floods which have just severely affected the centre and south of my country, causing considerable damage to our economy, which is essentially based upon agriculture. According to the preliminary estimate more than 110,000 hectares of paddy fields have been flooded. That represents a loss of about 120.500 tons of rice; 500,000 people are threatened with famine; 22,381 families have been left without shelter; and hundreds of head of cattle have been lost. Those losses must be added to those caused by the great drought of last year and they have compounded our difficulties. I wish to appeal to the international community for sizeable temporary assistance.
85.	Since its creation on 2 December 1975, the Lao People's Democratic Republic has always pursued a foreign policy of peace, independence, friendship and non- alignment. In pursuit of that policy, we are in favour of relations of friendship and co-operation with all countries, irrespective of their social and political regimes, on the basis of a strict respect for independence, sovereignty and territorial integrity, as well a & non-interference in the internal affairs of other countries, equality and mutual advantage.
86.	We are an integral part of the vast region of South-East Asia and my country cannot remain indifferent to the events which are taking place in that part of the world and which might disrupt, in one way or another, peace and stability in the region. The countries of South-East Asia which have been through a long and painful period of hostility and conflict created by external Powers which aimed to divide and dominate the peoples of the region, now need peace and stability, the necessary prerequisites for their independence and development, and that is why we advocate co-operation between the countries and South-East Asia and condemn any policy of the big Powers which would intervene in the internal affairs of those countries, foment confrontation between them and make South-East Asia an instrument of their expansionist and hegemonistic policy. Therefore, we profoundly regret the conflicts which now pit our close neighbours against each other and which destroy the solidarity and the friendship which have long existed between those countries.
87.	Faithful to its policy of peace and friendship, the Lao People's Democratic Republic has always maintained the principle according to which any dispute between countries of the region should be resolved by peaceful negotiations without any foreign interference. We deem the proposals put forward by the Socialist Republic of Viet-Nam in a search for a negotiated settlement to the conflict, on the basis of good will and sincerity on both sides, to be just and reasonable. Such a settlement would meet not only the interests of the peoples of the countries concerned but also those of all peoples throughout the region.
88.	Furthermore, we staunchly support the efforts of the Government of the Democratic People's Republic of Korea aimed at replacing the Armistice Agreement by a peace agreement, and calling for the speedy, total and unconditional withdrawal of American troops from South Korea for a peaceful and independent reunification of Korea.
89.	With regard to the Indian Ocean, we are against the presence of imperialist military bases in Diego Garcia and we support efforts to have the Indian Ocean made a zone of peace.
90.	When we look at other parts of the world we note with concern that the Zionist and expansionist State of Israel, benefiting from the massive assistance and unconditional support of imperialism, continues unabashedly to occupy Arab territories and Palestine in utter contempt for international law and United Nations resolutions.
91.	It is quite obvious that the settlement of the Middle East problem will be achieved only by the resolute struggle and solidarity of all the Arab parties concerned. Manoeuvres designed to divide the Arab countries and, possibly, to obtain a separate settlement of the Middle East problem run counter to the legitimate interests of the Arab and Palestinian peoples and do not serve the cause of peace in the Middle East or in the world. Similarly, any attempt to minimize or destroy the PLO, the sole authentic representative of the Palestinian people, will certainly be doomed to failure.
92.	With regard to Cyprus, we continue to call for the urgent, total and effective implementation of United Nations General Assembly resolution 3212 (XXIX) and we support the just struggle of the Cypriot people for the preservation of the unity, territorial integrity and non- aligned policy of Cyprus, and for the speedy, total and unconditional withdrawal of all foreign troops from the island.
93.	In the African continent, and especially in southern Africa, we vigorously denounce the acts of barbaric repression of the racist regimes of Rhodesia and South Africa and of imperialism against the peoples of South Africa, Namibia and Zimbabwe and their obstinate refusal to allow those valiant African peoples to exercise their right to self-determination and independence and we firmly support the South African, Namibian and Zimbabwean peoples in their struggle against racism and apartheid,, colonial oppression and exploitation and interference and acts of aggression by imperialism, neo-colonialism and forces of international reaction, and for the recovery of their fundamental national rights.
94.	We support the peoples of Angola and Mozambique, as well as the other peoples of the front-line countries, their struggle to defend their sovereignty, territorial integrity and national independence against the aggressive machinations of imperialism and its reactionary flunkeys.
95.	We support the struggle, of the Saharan people,, under the leadership of the Frente POLISARIO, for its self- determination, in accordance with United Nations General Assembly resolution 1514 (XV).
96.	We firmly support the peoples of Africa in their., struggle to eliminate all vestiges of colonialism, racism and apartheid and to foil all manoeuvres of interference and aggression of imperialism.
97.	We vigorously condemn the economic blockade imposed by the United States of America on the Republic of Cuba and we firmly support the just struggle of the Cuban people in its tasks of national defence, building socialism and the realization of its noble internationalist duty.
98.	We support the efforts of the people of Panama fully to recover its sovereignty over the Canal Zone.
99.	Last June the General Assembly held a special session devoted to disarmament, a problem of particular importance. The Lao People's Democratic Republic welcomes the results of the work of the tenth special session, which constitutes an important stage towards the World Disarmament Conference. That is to say that we favour a halt to the arms race and the banning of weapons of mass destruction, including the neutron bomb.
100.	As a developing country the Lao People's Democratic Republic is in complete solidarity with the struggle being waged by the countries of the Group of 77 to establish the new international economic order. However, we are of the opinion that the developing countries owe it to themselves to forge the new international economic order themselves. To this effect, they must at all costs succeed in building up an independent and autonomous economy, which can be achieved only by increasing relations of co-operation between all developing countries, on the basis of equality and mutual advantage, and between the developing countries and the socialist countries, and the developed countries which are sincerely working to bring about the new international economic order.
101.	The Lao People's Democratic Republic is a small country whose centuries-old backwardness has been made much worse by decades of a colonialist and imperialist war of aggression. At the present time, notwithstanding the numerous difficulties caused by acts of sabotage, intimidation, pressure, interference and the aggression of imperialism and reactionary forces, the Lao people is determined to go forward and to build up its country and make it rich and prosperous, thus contributing to the development of the forces of peace and socialism.
102.	On behalf of the Lao people, which is concerned about peace and friendship among peoples, our delegation pledges its active contribution to the work of our Assembly, which has been allotted the tasks of strengthening peace and international security and of promoting friendship, co-operation and progress for all peoples.
103.	In conclusion, I hope for the brilliant success of the work of the thirty-third regular session of the General Assembly of the United Nations.
